PER CURIAM.
More than four years after he was sentenced, and as a result of deportation proceedings, appellant filed a petition for writ of error coram nobis, alleging that his plea was involuntary in that he had not been properly advised that his plea could lead to deportation. This court has determined that petitions such as the one filed by appellant are barred by laches where they have been filed more than two years after judgment and sentence have become final. State v. Taylor, 722 So.2d 890 (Fla. 4th DCA 1998); State v. Elise, 24 Fla. L. Weekly D464, 727 So.2d 1030 (Fla. 4th DCA 1999). Affirmed.
POLEN, FARMER and KLEIN, JJ., concur.